Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution 
Applicant is encouraged to have an interview with the Examiner, if Applicant hopes to educate the Examiner on Applicant’s claimed invention and/or discuss the deficiencies in the Examiner’s rejections. 

Currently, the Examiner’s view is that the Examiner’s references are substantially similar to Applicant’s claimed invention.  The Examiner is unable to identify allowable subject matter.  

Claim Objections 
Claim 15 is objected to because of the following informalities:  it recites “determining a pose of the person for the.”  Either “for the” should be deleted, or the claim is not complete.  Appropriate correction is required.  

Response to Amendment 
This is in response to applicant’s amendment/response filed on 2/4/2021, which has been entered and made of record.  Claims 1, 8, and 15-20 have been amended.  No claim has been cancelled.  Claims 1-20 are pending in the application. 

Applicant’s arguments and amendments filed 2/4/2021 have been entered and considered.  Applicant’s arguments are moot in view of the Examiner’s new grounds of rejections.  However, the Examiner would like to make following comments. 
Applicant states (Remarks 7):

    PNG
    media_image1.png
    151
    572
    media_image1.png
    Greyscale

	The Examiner disagrees. 
	Lillie teaches the added limitation, and the Examiner updated his rejection analyses.  Please refer to the Examiner’s rejections. 

	Regarding Claim 8, Applicant did not specifically make arguments regarding Kipman (Remarks 8).  The Examiner updated his rejection based on Kipman.
Further, Lillie also teaches the added limitation, because Lillie recites “FIG. 6 shows a substantially frontal view of an exemplary skeletal model overlaying a video image of an athlete for demonstrating use of data collection nodes” (Lillie ¶ 40), and the user’s movement in the next frame of the video constitutes as an input from the user.  

	Regarding Claim 15, the Examiner introduced a new reference to address the new amendments to the claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lillie et al. (US 20180020954 A1) in view of Kipman et al. (US 7974443 B2).
Regarding Claim 1, Lillie teaches or suggests A method for providing automated video analytics (Lillie recites “The present disclosure relates to a method and system for automated biomechanical analysis for bodily joints generally and in one use to anterior cruciate ligament (ACL) injury prevention and recovery. The disclosure includes processing an automated biometric analysis algorithm on a computer processor and recording measurements relating to a plurality of physical therapy tests. The disclosure tracks the movement of joints on the subject's body from the subject's trunk downward to the subject's toes and calculates the results of the physical therapy tests for analyzing angles, movement quality, and related interrelationships amongst said joints. The method and system further derive and provide reports of comparisons of results with normative values and associate indicators for the comparisons to the potential of the subject to experience biomechanical conditions of injury or development.”  Lillie Abstract. 
    PNG
    media_image2.png
    357
    484
    media_image2.png
    Greyscale
  Lillie Fig. 6.  Figs. 11A-E, 12A-D, 15A-E, 16A-H.
Lillie recites “FIG. 6 shows on computer user interface 250 a substantially frontal view of an exemplary skeletal model 202 overlaying a 3-D video image 252 of an athlete or subject. Thus, the process of the present disclosure biomechanically correlates and documents the association of 3-D video image 252 with skeletal model 202.”  Lillie ¶ 92. ), comprising:  
2receiving, at a computing device, an image (
Lillie recites “Patient 152 may be video recorded using a three-dimensional camera 154 for recording live video position information in the XYZ coordinate space. Live video position data 156 feeds from 3D camera 154 to pre-filtering functions 158. Thereafter, pre-filtered video position data 160 may be stored either in local storage or cloud-based storage 162.” Lillie ¶ 75.
exemplary skeletal model 202 overlaying a 3-D video image 252 of an athlete or subject.”  Lillie ¶ 92.);  
3detecting a person within the image (
Lillie teaches or suggesting detecting a person, stating “By recording such measurements, the present disclosure allows for tracking the movement of joints on the subject's body from the subject's trunk downward to the subject's toes for each of said plurality of physical therapy tests using the associated imaging device and computer processor.”  Lillie ¶ 22.  In order to track the joints, the system detects a person within the image(s). 
Lillie teaches or suggesting detecting a person, stating “FIG. 11B continues to demonstrate how the skeletal pattern 364 tracks the movement of subject 362 and generates varying data for the various right hip, left hip, and other data values, flexion, et cetera, for the subject..”  Lillie ¶ 126.);  
4determining a pose of the person within the image (
Lillie teaches or suggesting tracking skeletal patterns, stating “FIG. 11B continues to demonstrate how the skeletal pattern 364 tracks the movement of subject 362 and generates varying data for the various right hip, left hip, and other data values, flexion, et cetera, for the subject.”  Lillie ¶ 126.  A skeletal pattern is a pose. 
Lillie teaches or suggesting using techniques related to “poses,” stating “For the present uses, general three-dimensional (3-D) cameras and point tracking methods are available in the art. Examples of such 3-D cameras and point tracking methods appear in U.S. Pat. Nos. 7,974,443, 8,009,022, and 8,933,876.  U.S. Pat. No. 7,974,443 entitled ‘Visual Target Tracking relates to a method of tracking a target and analyzing the observed depth image with a prior-trained collection of known poses.”  Lillie ¶ 83.);  
5identifying a plurality of points based on the pose, each point being 6indicative of a location of a body part of the person (
Lillie teaches or suggesting tracking skeletal patterns, stating “FIG. 11B continues to demonstrate how the skeletal pattern 364 tracks the movement of subject 362 and generates varying data for the various right hip, left hip, and other data values, flexion, et cetera, for the subject.”  Lillie ¶ 126.  
Lillie recites “. . . biomechanical algorithm module 174 accurately and efficiently calculate the results for each test focusing on joint angles, quality of movement, and relationship of each joint to each other. There are set normative values 176 established for each joint for each test. If the subject falls outside of normative values 176, the specific joint is highlighted with a color scheme (green=good, yellow=fair, red=bad).”  Lillie ¶ 78. 
Lillie recites “An important aspect of video position data 160 includes the receipt and use of three (3) data streams from the camera. These data streams include (a) 3D vector information per joint location . . . .”  Lillie ¶ 76. );  
7generating a posture skeleton based on the plurality of points, the posture 8skeleton comprising lines interconnecting at least some of the plurality of points (Figs. 6, 11A-E, 12A-D, 15A-E, 16A-H.);  
9outputting the image with the posture skeleton superimposed over the 10person (Id.);
analyzing a degree of symmetry between body angles of the person (
“FIG. 8B presents report 331 for displaying results of the measurements of the presently disclosed subject matter for showing measurements that have Good, Warning, and Bad Sacral Angle Symmetry result 335 as Good, measurements for Right Sacral Angel result 337 and Left Sacral Angle 339 at Warning indications, and no results for Bad measurement 341.”  ¶ 120. 
“Also for a single leg balance, a 83% score was recorded wherein (1) Chest Movement was measured “Good”; (2) Height Symmetry was ‘Good,’ and (3) Left Foot Movement measured in a Warning, and not Good state.”  ¶ 121.); and 
automatically providing a suggestion on how to improve a particular movement based on the degree of symmetry (
“. . . measurements for Right Sacral Angel result 337 and Left Sacral Angle 339 at Warning indications, and no results for Bad measurement 341.”  ¶ 120. 
“Thus, the summary report of FIG. SC provides a summary of recommendations for use by the patient, client and/orathlete.”  ¶ 121.).
The Examiner’s position is that Lillie teaches the above limitations.  However, Lillie mentions “tracking a target and analyzing the observed depth image with a prior-trained collection of known poses” without providing significant implementation details.  Kipman et al., the Examiner’s secondary reference, is to provide implementation details for the technique as recited in Lillie and is to provide clearer teaching on features that include the following two limitation. 
Kipman discloses 4determining a pose of the person within the image; identifying a plurality of points based on the pose, each point being 6indicative of a location of a body part of the person (
and analyzing the observed depth image with a prior-trained collection of known poses to find an exemplar pose that represents an observed pose of the target. The method further includes rasterizing a model of the target into a synthesized depth image having a rasterized pose and adjusting the rasterized pose of the model into a model-fitting pose based, at least in part, on differences between the observed depth image and the synthesized depth image.”  Kipman Abstract.
Kipman recites “Another disclosed embodiment includes receiving an observed depth image of the target from a source and analyzing the observed depth image to determine the likely joint locations of the target as well as the relative confidence that such joint locations are accurate. This approach may be referred to as exemplar (i.e., it finds a pose by example). The exemplar method focuses on matching poses of a target (e.g., human) against a prior-trained collection of known poses.”  Kipman ¶ 6.). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lillie and Kipman.  The suggestion/motivation would have been in order to accurately and quickly identify poses and joint locations from an image. 

Regarding Claim 12, Lillie in view of Kipman discloses The method for providing automated video analytics of claim 1, 2wherein:  
3the image is received over a network from a remote computing device (
Lillie recites “Computing system 52 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computing system 120. 
Lillie recites “The disclosed subject matter may also be practiced in distributed computing environments wherein tasks are performed by remote processing devices that are linked through a communications network.”  Lillie ¶ 145.).  

Regarding Claim 13, Lillie in view of Kipman discloses The method for providing automated video analytics of claim 1, 2further comprising:  
3determining an angle of at least one of the body parts (
Lillie recites “The present method and system perform angle calculations for generating data relevant to bodily strength and flexibility. An angle calculation uses an algorithm to calculate the angle created by two or three joints in any two planes needed depending on the needed angle. Angles formed by looking straight on the patient use the X and Y planes, while angles formed by looking from the side of the patient use Y and Z.”  Lillie ¶ 108.
Lillie recites “A first angle calculation of the present embodiment may be a two-joint angle calculation. An angle that uses two joints is formed by a line between the two joints and a flat plane in any of the three axes as shown in FIG. 6. An angle between two joints is calculated by taking a difference of the joints for each plane then taking the inverse tangent of the result of dividing the difference in the axis the plane is not in divided by the difference in the axis the plane is in.”  Lillie ¶ 109.); and  
4outputting the angle of the at least one of the body parts (Lillie Figs. 6, 11A-E, 12A-D, 15A-E, 16A-H.).  

Regarding Claim 14, Lillie in view of Kipman discloses The method for providing automated video analytics of claim 1, 2wherein:  
3the image comprises a frame of a video (Lillie recites “FIG. 6 shows on computer user interface 250 a substantially frontal view of an exemplary skeletal model 202 overlaying a 3-D video image 252 of an athlete or subject.”  Lillie ¶ 92.).  

Regarding Claim 15, Lillie in view of Kipman discloses The method for providing automated video analytics of claim 4, 2wherein:  
3an additional posture skeleton is generated for at least one additional 4frame of the video (Lillie recites “FIG. 6 shows on computer user interface 250 a substantially frontal view of an exemplary skeletal model 202 overlaying a 3-D video image 252 of an athlete or subject.”  Lillie ¶ 92.  A video comprising multiple frames. The claim does not require that the additional posture skeleton is in the same frame as the posture skeleton is. ).  

Regarding Claim 17, Lillie in view of Kipman discloses The method for providing automated video analytics of claim 1, 2wherein:  
3the outputted image comprises a three-dimensional image (
Lillie recites “FIGS. 11A through 11E appear a frame viewer screen 360 showing a 3-D video of subject 362 during a double-leg squat motion test of flexion, varus, and pronation employing the method and system of the present disclosure.”  Lillie ¶ 125. ).  

Regarding Claim 18, Lillie in view of Kipman discloses A computing device for providing automated video analytics (See Claim 1 rejection for detailed analysis.), 2comprising:  
3a communications interface;  
4a processor; and  
5a memory having instructions stored thereon that, when executed by the 6processor (
    PNG
    media_image3.png
    479
    692
    media_image3.png
    Greyscale
), cause the computing device to:  
7receive an image (See Claim 1 rejection for detailed analysis.);  
8detect a person within the image (See Claim 1 rejection for detailed analysis.);  
9determine a pose of the person within the image (See Claim 1 rejection for detailed analysis.);  
10identify a plurality of points based on the pose, each point being 11indicative of a location of a body part of the person (See Claim 1 rejection for detailed analysis.);  
12generate a posture skeleton based on the plurality of points, the 13posture skeleton comprising lines interconnecting at least some of the plurality of 14points (See Claim 1 rejection for detailed analysis.); and  
15output the image with the posture skeleton superimposed over the 16person (See Claim 1 rejection for detailed analysis.);
receive an input from a user that comprises an adjustment of at least a portion of the posture skeleton relative to the person (
“FIG. 6 shows a substantially frontal view of an exemplary skeletal model overlaying a video image of an athlete for demonstrating use of data collection nodes.”  Lillie ¶ 40.  The user’s movement in the next frame of the video constitutes as an input from the user.  
“As the game player straightens one arm, the gaming console may track this motion, then in response to the tracked motion, adjust the model 180 as depicted in FIG. 11B. The gaming console may also apply one or more constraints, as described above. Upon making such adjustments and applying such constraints, the gaming console may display the adjusted player avatar 192, as shown in FIG. 12B.”  Kipman ¶ 134. 

    PNG
    media_image4.png
    295
    728
    media_image4.png
    Greyscale

); and 
cause a corresponding adjustment to be made on at least one additional image frame (Id.).  


Regarding Claim 19, Lillie in view of Kipman discloses The computing device for providing automated video analytics of 2claim 8, wherein:  3the computing device comprises a mobile communications device (
Lillie recites “Referring to FIG. 3, for the purposes of this disclosure, it will be appreciated that remote computer 120 may include any suitable term such as, but not limited to ‘device’, ‘processor based mobile device’, ‘mobile device’, ‘electronic device’, ‘processor based mobile electronic device’, ‘mobile electronic device’, ‘wireless electronic device’, or ‘location-capable wireless device,’ including a smart phone or tablet computer.”  Lillie ¶ 67.).  

Regarding Claim 11, Lillie in view of Kipman discloses The computing device for providing automated video analytics of claim 8, wherein:  
3detecting a person within the image comprises receiving a selection that 4identifies the person within the image (
The claim needs clarification.  It is unclear who makes the “selection” or what has been selected. 
Kipman recites “At 202, a body scan is performed to identify one or more human targets. Such a scan may take one or more frames. At 204, background removal can be performed to facilitate tracking of an identified human target.”  Kipman 139.  The system detects a person. The system selects pixels or voxels of the 3D image that identify the person within the image. 

The Examiner takes an Official Notice that it would have been well-known in the art that when multiple people are in an image, a user may select one person for image analysis.  The benefits of combining this well-known knowledge would have been that computing resources will be focused on region or object of interest. ).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lillie and Kipman.  The suggestion/motivation would have been in order to analyze a person in an image and to focus computing resources on areas/objects of interest.  Computing resources would not have been wasted. 

Regarding Claim 112, Lillie in view of Kipman discloses The computing device for providing automated video analytics of 2claim 8, wherein:  
3outputting the image comprises communicating the image to a remote 4computing device (
Lillie recites “Computing system 52 may operate in a networked environment using logical connections to one or more remote computers, such as a remote computing system 120. The remote computing system 120 may be a personal computer (including, but not limited to, mobile electronic devices), a server, a router, a network PC, a peer device or other common network node, and typically includes many or all of the elements described above relative to computing system 52, although only a memory storage device 122 has been illustrated. The logical connections depicted include a local area network (LAN) 124 connecting through network interface 126 and a wide area network (WAN) 128 connecting via modem 130, but may 
Lillie recites “The disclosed subject matter may also be practiced in distributed computing environments wherein tasks are performed by remote processing devices that are linked through a communications network.”  Lillie ¶ 145.
Lillie recites “the present system may perform web analytics 26, for generating reports 28, measurements 30, analyses 32, and optimizations 34. Following the web analytics 26 functions, information relating to athlete 22 may transmitted to healthcare professionals 36, to the athlete 22, and/or to therapist 38.”  Lillie ¶ 57. ).  

Regarding Claim 113, Lillie in view of Kipman discloses The computing device for providing automated video analytics of 2claim 8, wherein: 
 3the posture skeleton comprises a geometrical representation of the pose of 4the person (Lillie Fig. 6.).  

Regarding Claim 114, Lillie in view of Kipman discloses The computing device for providing automated video analytics of 2claim 8, wherein the processor is further configured to:  
3receive one or more parameters associated with image (
Lillie recites “The method and system further derive and provide reports of comparisons of results with normative values and associate indicators for the comparisons to the potential of the subject to experience biomechanical conditions of injury or development.”  Lillie Abstract. 

Alternatively, information related to baseline capture may correspond to the parameter as well.  Lillie recites “The presently disclosed 3-D sensing and extraction algorithms include a baseline capture process. Before any tests are run a baseline is captured. The importance of the ‘Baseline Capture’ and ‘Baseline Calculation’ warrants special consideration. These are used to correct issues that found with the data we were receiving from the camera. Some were unexpected shifts of the joints, or calculating locations of joints of which the camera does not track.”  Lillie ¶ 97.); and 
4provide analysis of the image based on the one or more parameters (
Id. 
The result of such analysis may be mapped to the “indicators for the comparisons to the potential of the subject to experience biomechanical conditions of injury or development.”  Lillie Abstract.
Alternatively, the result of such analysis may be mapped to correct issues related to “unexpected shifts of the joints, or calculating locations of joints of which the camera does not track.”  Lillie ¶ 97.).  

Claims 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lillie et al. (US 20180020954 A1) in view of Kipman et al. (US 7974443 B2) and Holohan (US 20170177930 A1).
Regarding Claim 15, Lillie in view of Kipman discloses The method for providing automated video analytics of claim 4, 2wherein:  
3an additional posture skeleton is generated for at least one additional 4frame of the video (Lillie recites “FIG. 6 shows on computer user interface 250 a substantially frontal view of exemplary skeletal model 202 overlaying a 3-D video image 252 of an athlete or subject.”  Lillie ¶ 92.  A video comprising multiple frames. The claim does not require that the additional posture skeleton is in the same frame as the posture skeleton is. ).  
Lillie in view of Kipman discloses all limitation above.  However, it the claim is read to require that the additional posture skeleton and the posture skeleton are placed in the same frame, Lillie in view of Kipman does not explicitly disclose it.
Holohan discloses reference/target posture skeleton (
Holohan recites “Techniques where a computer or mobile device performs video analysis of a person performing a physical activity such as a basketball jump shot are described. The computer or mobile device performs video analysis based on one or more reference skeletons. The reference skeleton may be superimposed over captured video of the person performing the physical activity or compared to a generated player skeleton based on the captured video to determine derivation from the reference skeleton in the physical activity performed by the person.”  Holohan Abstract. ). 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lillie in view of Kipman with Holohan.  The suggestion/motivation would have been in order to help an athlete or aspiring athlete to correct postures/movements related to an activity. 

Regarding Claim 16, Lillie in view of Kipman and Holoham discloses The method for providing automated video analytics of claim 5,  wherein: 
outputting the image comprises outputting a video file in which the person moves and the posture skeleton and the additional posture skeleton move in synch with 5the person (
Lillie recites “FIG. 6 shows on computer user interface 250 a substantially frontal view of an exemplary skeletal model 202 overlaying a 3-D video image 252 of an athlete or subject. Thus, the process of the present disclosure biomechanically correlates and documents the association of 3-D video image 252 with skeletal model 202.”  Lillie ¶ 92.
Lillie recites “FIGS. 11A through 11E appear a frame viewer screen 360 showing a 3-D video of subject 362 during a double-leg squat motion test of flexion, varus, and pronation employing the method and system of the present disclosure. The present disclosure generates a three-dimensional videotape of subject 362 associated with skeletal framework 364 for generating data in table 366, . . . .”  Lillie ¶ 125.
Holohan recites “Techniques where a computer or mobile device performs video analysis of a person performing a physical activity such as a basketball jump shot are described. The computer or mobile device performs video analysis based on one or more reference skeletons. The reference skeleton may be superimposed over captured video of the person performing the physical activity or compared to a generated player skeleton based on the captured video to determine derivation from the reference skeleton in the physical activity performed by the person.”  Holohan Abstract. 

    PNG
    media_image5.png
    507
    559
    media_image5.png
    Greyscale

Holohan recites “FIG. 13 illustrates a reference skeleton superimposed over video frames of a player taking a jump shot according to an exemplary embodiment.”  Holohan ¶ 32. ).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lillie in view of Kipman with Holohan.  The suggestion/motivation would have been in order to make it easier for a user to visually compare a reference skeleton and player skeleton. 

Regarding Claim 110, Lillie in view of Kipman discloses The computing device for providing automated video analytics of 2claim 8. 
wherein: 3the processor is further configured to output an additional image in a side by side arrangement with the image. 
Holoham discloses  wherein: 3the processor is further configured to output an additional image in a side by side arrangement with the image (
    PNG
    media_image5.png
    507
    559
    media_image5.png
    Greyscale
).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lillie in view of Kipman with Holohan.  The suggestion/motivation would have been in order to make it easier for a user compare poses in a sequence and see their transition. 

Claims 15, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lillie et al. (US 20180020954 A1) in view of Kipman et al. (US 7974443 B2) and Yang et al. (US 20200222757 A1).
Regarding Claim 115, Lillie in view of Kipman discloses A method for providing automated video analytics, comprising: 
 2receiving, at a computing device, an image (
See Claim 1 rejection for detailed analysis.  
Lillie recites “FIG. 6 shows on computer user interface 250 a substantially frontal view of an exemplary skeletal model 202 overlaying a 3-D video image 252 of an athlete or subject. Thus, the process of the present disclosure biomechanically correlates and documents the association of 3-D video image 252 with skeletal model 202.”  Lillie ¶ 92.
Lillie recites “FIGS. 11A through 11E appear a frame viewer screen 360 showing a 3-D video of subject 362 during a double-leg squat motion test of flexion, varus, and pronation employing the method and system of the present disclosure. The present disclosure generates a three-dimensional videotape of subject 362 associated with skeletal framework 364 for generating data in table 366, . . . .”  Lillie ¶ 125.);  
3detecting a person within the image (See Claim 1 rejection for detailed analysis.);  
4determining a pose of the person for the (See Claim 1 rejection for detailed analysis.  Lillie ¶¶ 92, 125.);  
6identifying a plurality of points based on each pose, each point being 7indicative of a location of a body part of the person (See Claim 1 rejection for detailed analysis.  Lillie ¶¶ 92, 125.);  
8generating a posture skeleton for the image based on 9the plurality of points, each posture skeleton comprising lines interconnecting at least 10some of the plurality of points (See Claim 1 rejection for detailed analysis.  Lillie ¶¶ 92, 125.); and  
11outputting an annotated image with the posture skeleton superimposed over the person (See Claim 1 rejection for detailed analysis.  Lillie ¶¶ 92, 125.). 
However, Lillie in view of Kipman does not explicitly disclose 
outputting an additional image in a side by side arrangement with the annotated image, wherein the additional image depicts a previously analyzed similar movement of the person or another person .  
Yang discloses 
outputting an additional image in a side by side arrangement with the annotated image, wherein the additional image depicts a previously analyzed similar movement of the person or another person (

    PNG
    media_image6.png
    526
    545
    media_image6.png
    Greyscale
).  


Regarding Claim 16, Lillie in view of Kipman and Yang discloses The method for providing automated video analytics of claim 15, further comprising:  
3receiving an input comprising an adjustment of at least a portion of the 4posture skeleton for the image (
Lillie disclosing capturing baseline image, stating “With reference to computer user interface 250 of FIG. 6, the disclosed process and system employ 3-D sensing and extraction algorithms to capture firstly a baseline capture for modeling before running any tests are run a baseline is captured.”  Lillie ¶ 94.
Lillie recites “The presently disclosed 3-D sensing and extraction algorithms include a baseline capture process. Before any tests are run a baseline is captured. The importance of the ‘Baseline Capture’ and ‘Baseline Calculation’ warrants special consideration. These are used to correct issues that found with the data we were receiving from the camera. Some were unexpected shifts of the joints, or calculating locations of joints of which the camera does not track.”  Lillie ¶ 97.
Lillie disclosing using a baseline value to correct/adjust a portion of the posture skeleton, stating “The present embodiment further enables automated knee valgus/varus measurements and calculations. This angle is created by the hip, knee, and ankle of the same leg, in the X and Y coordinates, with the angle occurring at the knee. For this calculation the hipRefDistance baseline value needs to be used to correct the hip x position that was captured during the test that is thrown off when the patient bends at the knees.”  Lillie ¶ 116. ).  

Regarding Claim 120, Lillie in view of Kipman and Yang discloses The method for providing automated video analytics of claim 15, 2further comprising:  
3comparing the image to a previously stored image; and providing a suggested movement correction based on the comparison (
Lillie teaches or suggesting comparing videos of an individual or among individuals, stating “The invention can be extended for accurate measurement and assessment of any joint of the body (e.g. lower back, shoulder, elbow, etc.). The consistent repeatable accuracy and digital storage allows for exploration of cause and effect studies and associated scientific advancements. For example if ‘n’ football teams are screened at the start of a season. At the end of the season all ACL injured players can then be compared for like weaknesses. This can will lead to improved strengthening and flexibility protocols.”  Lillie 138.  The movement recommended according to the improved protocol may be mapped to the suggested movement correction. 
Lillie teaches tracking movement videos of an individual, stating “The report and the present method and system for its generation provide new insights in ACL injury prevention that properly address the seriousness and lengthy recovery time for ACL injuries by providing a reliable, objective, measured process and resulting data to more precisely track athlete/patient bodily strength and flexibility in a single instant, as well as over repeated measurements.”  Lillie 85.  Lillie teaches a correct strengthening and flexibly regimen based on the tracked movement videos, stating “The present disclosure provides a robust and repeatable measure to guide the clinician and patient towards the correct strengthening and flexibly regimen. For instance, FIG. 
Alternatively, 

    PNG
    media_image6.png
    526
    545
    media_image6.png
    Greyscale
 Yang Fig. 9. ).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lillie in view of Kipman with Yang.  The suggestion/motivation would have been in order to allow a viewer to compare and contrast.).



Claims 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lillie et al. (US 20180020954 A1) in view of Kipman et al. (US 7974443 B2), Yang (US 20200222757 A1), and Carranza et al. (Carranza) (“Free-Viewpoint Video of Human Actors”).
Regarding Claim 117, Lillie in view of Kipman and Yang discloses The method for providing automated video analytics of claim 15. 2
3the image comprises multiple views of the person, each of the multiple 4views being taken from a different angle; and 5the method further comprises stitching the multiple views together to form 6a three-dimensional view of the person.  
Carranza discloses
 3the image comprises multiple views of the person, each of the multiple 4views being taken from a different angle (

    PNG
    media_image7.png
    456
    653
    media_image7.png
    Greyscale

); and  
5the method further comprises stitching the multiple views together to form 6a three-dimensional view of the person (
 scene from arbitrary perspectives.”  Carranza Abstract.  
    PNG
    media_image8.png
    830
    1576
    media_image8.png
    Greyscale

).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lillie in view of Kipman and Yang with Carranza.  The suggestion/motivation would have been in order to create a 3D multi-view image or video.  The subject may be observed from different perspective to evaluate the subject’s performance.  In another word, there will be more complete information about the subject. 

Regarding Claim 118, Lillie in view of Kipman, Yang, and Carranza discloses The method for providing automated video analytics of claim 17, 2wherein:  
3the annotated image comprises the three-dimensional view of the person (Lillie recites “FIGS. 11A through 11E appear a frame viewer screen 360 showing a 3-D video of subject 362 during a double-leg squat motion test of flexion, varus, and pronation employing the method and system of the present disclosure.”  Lillie ¶ 125.).  

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lillie et al. (US 20180020954 A1) in view of Kipman et al. (US 7974443 B2), Yang (US 20200222757 A1), Carranza et al. (Carranza) (“Free-Viewpoint Video of Human Actors”), and Holohan (US 20170177930 A1). 
Regarding Claim 119, Lillie in view of Kipman, Yang and Carranza discloses The method for providing automated video analytics of claim 18, 2wherein:  3the annotated image is rotatable to change a viewing angle of the annotated 4image (Carranza recites “In free-viewpoint video, the viewer can interactively choose his viewpoint in 3-D space to observe the action of a dynamic realworld scene from arbitrary perspectives.”  Carranza Abstract.  
    PNG
    media_image8.png
    830
    1576
    media_image8.png
    Greyscale
); 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lillie in view of Kipman and Yang with Carranza.  The suggestion/motivation would have been in order to observe/examine a subject from more perspectives. 
However, Lillie in view of Kipman, Yang, and Carranza does not explicitly disclose rotation of the annotated image causes a corresponding rotation of the 6posture skeleton. 
Holohan discloses 5rotation of the annotated image causes a corresponding rotation of the 6posture skeleton (
Holohan recites “The side view angle may capture ball flight and also whether the ball went through the hoop. The front view skeleton 400 may have the same number of phases as the side view skeleton 500, but the front view skeleton 400 is different than the side view skeleton 500 because of the camera's 206 perspective. FIGS. 4 and 5 show the skeletons 400, 500 superimposed over an a basketball player.”  Holohan ¶ 51. 
    PNG
    media_image9.png
    511
    529
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    521
    552
    media_image10.png
    Greyscale

Holohan recites “Through any combination of these cameras, multi-perspective views (e.g., front views, side views, back views, angle views), including 3D models, can be generated of players who are shooting jump shots. The video data generated by these cameras can be transmitted to a computer 1450 via wired or wireless links 1452.”  Holohan ¶ 106. ).  
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine Lillie in view of Kipman, Yang, and Carranza with Holohan.  The suggestion/motivation would have been in order to make it easier for a user to compare a subject with a reference skeleton from different perspective.  Some issues may be more visible from a selected perspective.  

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kubota et al. (US 20200078657 A1)

    PNG
    media_image11.png
    419
    629
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    431
    175
    media_image12.png
    Greyscale

Oagaz et al. (“Neurocognitive Assessment in Virtual Reality Through Behavioral Response Analysis”)
    PNG
    media_image13.png
    477
    691
    media_image13.png
    Greyscale

 
    PNG
    media_image14.png
    277
    331
    media_image14.png
    Greyscale

McCloskey et al. (US 20160065842 A1) 
    PNG
    media_image15.png
    466
    457
    media_image15.png
    Greyscale


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENGXI LIU whose telephone number is (571)270-7509.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ZHENGXI LIU/Primary Examiner, Art Unit 2611